GRAVES, Judge.
Relators were both charged with the unlawful killing of one, Enrique Tercero, a carpenter; and upon the hearing and granting of a writ of habeas corpus before the late lamented Judge W. D. Howe, they were both refused bail and were remanded to the custody of the sheriff.
The facts presented by the state show that these men, after some kind of a difficulty with some Mexicans at a town called Dell City in- Hudspeth County, each relator being armed, one with a pistol and one with a shotgun, entered the tent house in which the deceased and his wife were living on a ranch about a mile from such town. Several shots were fired by them, and the body of the deceased was soon found with two fatal wounds thereon, one from a bullet and another from a shotgun, either wound being fatal.
No testimony was offered by the relators.
We think the testimony here shown justified the careful trial judge in refusing bail.
The judgment is accordingly affirmed.